  8:19-cr-00216-RFR-SMB Doc # 104 Filed: 06/09/21 Page 1 of 1 - Page ID # 210



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:19CR216

        vs.
                                                                        ORDER
DATHAN MORRIS,

                       Defendant.


       The defendant appeared before the Court on June 9, 2021 regarding Unopposed
Restricted Motion to Reconsider Detention [100]. Jeffrey Thomas represented the defendant.
Lecia Wright represented the government.
       The Court, being fully advised in the premises, and the motion being unopposed, finds
that the Unopposed Restricted Motion to Reconsider Detention [100] should be granted. The
defendant shall be released on the current terms and conditions of supervision, which also include
the Defendant reporting and residing at Dismas Charities in Sioux City. Defendant shall be
released immediately to his family member who shall transport him directly to Dismas Charities.
       The defendant made an oral motion to continue his final dispositional hearing. The oral
motion is granted. Defendant’s final dispositional hearing is continued to September 8, 2021 at
9:00 a.m. before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L. Hruska
U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska.


       IT IS SO ORDERED.


       Dated this 9th day of June, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
